DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Receipt of the Preliminary Amendment dated July 19, 2018 is acknowledged. Claims 14, 7-9, 15-16, 18, 20, 32, 34, 36-39, and 41-43 are pending in this application. Claims 5-6, 10-14, 17, 19, 21-31, 33, 35, 40, and 44 have been cancelled. Claims 3-4, 7, 8, 15-16, 18, 20, 32, 34, 36-38, 41 and 43 have been cancelled. All pending claims are under examination in this application. 

Information Disclosure Statement
Receipt of the Information Disclosure Statements filed on July 19, 2018; December 6, 2018; October 28, 2019; July 1, 2020; September 25, 2020; and February 25, 2021 is acknowledged. Signed copies are attached to this office action. 

Claim Objections
Claim 7 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 3. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-9, 15-16, 20, 32, 34, 36-39, 41, and 43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qiuyun et al. (CN102406617A, machine translation). 
Qiuyun discloses a dry suspension of Tecovirimat ST-246. In order to reduce the large amount of air bubbles generated when the ST-246 is added with water to prepare the suspension, the composition included a defoaming agent such as dimethyl silicone oil (dimethicol). The composition is additionally comprises silica gel. It is noted that simethicone is dimethicol mixed with silica gel. 
The dry suspension additionally comprises a filler, such as lactose, xylitol, and mannitol. 
Regarding claims 2-3 and 7-8, the suspending agent is a water soluble suspending agent, such as sodium carboxylmethyl cellulose. 
Regarding claim 9, it is noted that generic lactose is lactose monohydrate. 
Regarding claim 15, the ST-246 is discloses a monohydrate, which is polymorph form I. 
Regarding claim 16, the ST-246 is micronized.
Regarding claim 20, Qiuyun additionally discloses the dry suspension comprises: 
		25 parts St-246;
		60 parts lactose; 

		1.25 parts poloxamer (407); 
		3 parts fine powder silica;
		3 parts dimethyl silicone oil;
		0.25 parts aspartame; and 
		0.25 parts orange, thereby meeting the limitation of comprising one or more recited in the instant claim. 
Regarding claim 32, the average particle size of the ST-246 is less than 2 m. 
Regarding claims 34 and 36, the St-246 is solubilized in water and betacyclodextrin, and the pH is adjusted to 7.0. 
Regarding claim 38, ST-246 is used to treat vaccinia, monkeypox, camelpox, ratpox, and smallpox and other orthopox viruses. 
Regarding claim 39, each prepared dry suspension comprise 500 mg of ST-246. 
Qiuyun, therefore, anticipates the rejected claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9, 15-16, 18, 20, 32, 34, 36-37, 41, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Qiuyun et al. (CN102406617A, machine translation) in view of Briquet (US 5,458,886). 
The teachings of Qiuyun are discussed above. 
	Qiuyun does not disclose the simethicone is in granular form. 
	Briquet discloses antifoam compositions made of free-flowing granular components comprising simethicone. 
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have used granular simethicone since granular composition are free flowing and easily moldable. 
	 
Claims 1-4, 7-9, 15-16, 20, 32, 34, 36-39, 41, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Qiuyun et al. (CN102406617A, machine translation)  in view of Hamel et al. Formulations of Test Articles, Genetic Toxicology Testing, 2016). 
The teachings of Qiuyun are discussed above. 
	Qiuyun does not disclose methylcellulose 400 Cps or methylcellulose 15 Cps. 
Hamel discloses methylcellulose is one of the most common suspending agents. A range of viscosities of suspending agents is available.  Methylcellulose 400 cP is biologically inert, easily sterilized, nonionic, and can be used in combination with surfactants to improve wetting and enhance physical stability.  
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention in order to obtain the cited benefits in the dry powder formulation of Qiuyun. 

Claims 1-3, 7-9, 15-16, 20, 32, 34, 36-39, and 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Qiuyun et al. (CN102406617A, machine translation)  in view of Stanley et al. (US 4,863,737). 

Stanley discloses the combination of dry powdered ingredients by geometric dilution.  That is the smallest ingredients by weight are first thoroughly mixed, then the next smallest ingredient or ingredients by weight equal to the weight of the previous ingredients is added and is thoroughly mixed with the existing mixture. This procedure is repeated until all of the components, including the desired therapeutic agents, are fully combined (column 5, lines 40-51). 
It would have been obvious to one of ordinary skill in the part prior to the effective filing date of the invention to have used geometric mixing in the preparation of the ST-246 dry powder formulation disclosed by Qiuyun in order to thoroughly mix the ingredients. The use of geometric dilution/mixing routinely used for the preparation of dry powder mixtures.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039.  The examiner can normally be reached on M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MELISSA S MERCIER/             Primary Examiner, Art Unit 1615